 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Case 1:19-cv-00246-DAD-SAB Document1 Filed 02/21/19 Page 1 of 36

FILE COPY FILE COPY

ROBERT E COYLE FEDERAL COURTHOUSE EASTER eT esFOT Co
2500 TULARE STREET ROOM 1501 FRESNO CALIF RN A 25yet

Ronald and Sadie Osburn, pro se, qui tam
USAG Michael Barr, PLAINTIFFS

V.

Countrywide Home Loans, dba America’s
Wholesale Lender, Bank of America
Corporation, Recontrust, N.A. Home Loan
Center, dba Lending Tree Loans T D Service
Center, IndyMac Bank FSB, CTC Real Estate
Services, IndyMac Bank N.A., One West
FSB, CIT Group, TransNation Title Service
Company, HSBC Mortgage Corporation
(USA) HSBC Bank USA, N.A. Deutsche
Bank Trust Corporation - Americas Ocwen,
Western Progressive, Ilc John Does (1-10)
DEFENDANTS

 

FILE COPY

 
  
 

FEB 2 om
CLER

RK, U
|
a Aste RN Di STRIC algT OA Cea

DEPUTY CLERK

hats

FDC#

Complaint for Rescission, Fraud
and Intentional Infliction of

Emotional Distress

Racketeering Influenced Corrupt Organization Noted

Jury Trial Demanded

Ronald and Sadie Osburn, pro se
4523 West Evergreen Court
Visalia California 93277
559-802-5119

udscrossbreezescreens email com

www.weputthelimeinthecoconut.weebly.com. 1 OF 33

 

E19CV 0024OdA SAB

+
-.

 

 
 

10
11
12
13
14
15
16
| 17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 1:19-cv-00246-DAD-SAB Document1 Filed 02/21/19 Page 2 of 36
FILE COPY FILE COPY FILE COPY

CERTIFICATE OF INTERESTED PERSONS

The undersigned affiant certifies that the following listed persons and entities as
described in the fourth sentence of Rule 28.2.1 have an interest in the outcome
of this case. These representations are made in order that the judges of this
court may evaluate possible disqualification and recusal.

i UNITED STATES OF AMERICA - CONSUMER FINANCIAL PROTECTION

2. Ronald and Sadie Osburn, PLAINTIFFS,

3. Current or past morigagees COUNTRY WIDE HOME LOANS, dba
AMERICA’S WHOLESALE LENDER, DEFENDANTS;

4. BANK OF AMERICA CORPORATION, DEFENDANTS,

5. RECONTRUST, N.A., DEFENDANT,

6. HOME LOAN CENTER, dba LENDING TREE LOANS, DEFENDANT,
7. T D SERVICE CENTER, DEFENDANT,
8. INDY MAC BANK FSB, DEFENDANT,

9, CTC REAL ESTATE SERVICES, DEFENDANT,

10. INDY MAC BANK, N.A., DEFENDANT,

11. ONE WEST FSB, DEFENDANT,

12. CIT GROUP, DEFENDANT,

13. TRANSNATION TITLE SERVICE COMPANY, DEFENDANT,
14. HSBC MORTGAGE COMPANY, DEFENDANT,

15. HSBC BANK, (USA) N. A., DEFENDANTS,

17. DBTC-AMERICAS, DEFENDANTS,

14. OCWEN, DEFENDANTS,

15. WESTERN PROGRESSIVE LLC, DEFENDANTS,

-If you make your living loaning money at interest, or in real estate
speculation and trading, ‘flipping houses,’ or are now bankrupt, homeless, or

economically diminished by such actions of others, you may have strongly
held personal opinions that should prompt your recusal from this case.

www.weputthelimeinthecoconut.weebly.com. 2 OF 33

 

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Case 1:19-cv-00246-DAD-SAB Document1 Filed 02/21/19 Page 3 of 36
FILE COPY FILE COPY FILE COPY

-If you are currently a class member under the administrative oversight of
Joseph A. Smith, mortgagesettlementoversight.com, due to a past association
with Bank of America, JP Morgan/Chase, Citibank, Wells Fargo, Ocwen, Ally
GMC, One West, Greentree, Indy Mac Bank FSB, HSBC, SunTrust,
DeutscheBank, Credit Suisse, or their subsidiaries, you should consider recusal

from this case.

-If you are a managing officer or stockholder of a corporation under current
ongoing investigation by SEC or US DOJ, or an investigator or enforcement
agent involved in such current ongoing investigation, you should consider

recusal from this case.

-If you work in law enforcement, or as a principal or partner in a law practice
which serves an inordinate concentration of either plaintiffs or defendants, you

should consider recusal from this case.

/s/Ronald Osburn and Sadie Osburn,
a married couple, pro se - PLAINTIFFS

/s/USAG Michael Barr
DATE 15 FEBRUARY 2019

www.weputthelimeinthecoconut.weebly.com. 3 OF 33

 

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Case 1:19-cv-00246-DAD-SAB Document1 Filed 02/21/19 Page 4 of 36
FILE COPY FILE COPY FILE COPY

[newpage]

Comes now Ronald and Sadie Osburn, a married couple, JOINT PLAINTIFFS,
who are the victim of wrongful foreclosure, assault, home invasion, and unlawful
business practices of all identified debt collector defendants and their unknown

agents, JOHN DOE OR JANE ROE.
Jurisdiction and Venue
1. Diversity - All parties reside in different states.

2. Federal Questions - 14 Amendment to US Constitution of 1868, USC Title 12
Banks and Banking (most current), Financial Institution Regulation, Reform,
and Enforcement Act of 1989, Fair Debt Collection Practices Act of 2012,
RESPA-TILA/Regulation X of 2015.

3. The events which form the basis of this complaint occurred in Montgomery
County, State of Maryland and in foreign states and countries within the
jurisdiction of the court.

4, The material claims exceed $75,000.

[newpage]

PARTIES

5. PLAINTIFF Ronald and Sadie Osburn possess and reside at subject property
4523 West Evergreen Court, Visalia, California 93277

www.weputthelimeinthecoconut.weebly.com. 4 OF 33

 

 

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Case 1:19-cv-00246-DAD-SAB Document1 Filed 02/21/19 Page 5 of 36
FILE COPY FILE COPY FILE COPY

6. DEFENDANT, Countrywide Home Loans (CHL), dba America’s Wholesale
Lender. The court is noticed that America’s Wholesale Lender, at the initiation
of this matter, was not a corporation, was not a federal savings bank, and was
not authorized in any way to conduct legal business in the United States of
America. We will call Christopher Warren, currently in custody of federal
marshals at Folsom State Prison, to further expound on this matter. As CHL is
dissolved, they are named as defendants strictly for informational purposes, in
their relation to the responsibility and liability assumed by their legal heirs and

successors.

7, DEFENDANT, BANK OF AMERICA CORPORATION, doing business at
Charlotte, NC, acquired the assets and liabilities of CHL, keeping some assets and
disposing of others through Recontrust. BAC was signatory to the Consent Order
and Private Civil Penalty excerpted below, and many others-

“WHEREAS, Article VI] o f the 2011 OC CC onsent O rder required the B
ank, am ong other

things, to retain an in dependent consultant to conduct an in dependent review o f
certain residential m ortgage loan foreclosure actions or proceedings fo r loans
serviced by the B ank, the purposes o f wh ich w ere set forth in A rticle V Ilo f
the 2011 O C CC onsent O rder (the “In d ependent F oreclosure R eview ” );
WHEREAS, BAC has tak en steps to ensure th at the B an k com plies w ith
its obligations to conduct the In dependent F oreclosure R eview ;
WHEREAS, in the interest 0 f providing the greatest ben efit to borrow ers
potentially affected by the practices at the B ank addressed in the 2011 OC CC
onsent O rder in a m ore tim ely m anner than w ould have occurred un d er the
Independent F oreclosure R eview , the B oard o f G overnors and the OC C , w
ithin th eir respective jurisdictions, B A C , the B ank, and several other financial
institutions w ith m ortgage loan servicing operations have agreed to am end their
respective 2011 C onsent O rders;” -FRS -#11-029-B-HC

www.weputthelimeinthecoconut.weebly.com. 5 OF 33

 

 

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Case 1:19-cv-00246-DAD-SAB Document1 Filed 02/21/19 Page 6 of 36
FILE COPY FILE COPY FILE COPY

This matter represents another enforcement action by the Plaintiffs in the long line
of continuing activity and violations in this sphere.

8. DEFENDANT RECONTRUST, N.A., embraced the role of evaluating and
dismembering all assets or purported assets of Countrywide Home Loans after
their purchase of CHL above. Recontrust has no corporate officers or corporate
structure, and can be served at OCCUPANT,1800 Tapo Canyon Road, Simi Valley,
CA 93063 A sample of their purpose and activity as a RICO actor is listed below-

“FULL RECONVEYANCE

WHEREAS, John Smith, is the Trustor, Bank of America, N.A, is the current
Beneficiary and ReconTrust Company is the current Trustee under that certain
Deed of Trust dated XX/XX/20XX, and recorded on XX/XX/20XX as Instrument
or Document No. XXXXXXKXKXXxX, in book, page, of the Official Records of the
County of Los Angeles County, State of California;

WHEREAS, the Trustee does hereby reconvey, without warranty, to the person or
persons legally entitled thereto, the estate now held by the Trustee under said Deed
of Trust.

Dated 1/17/2013

Trustee: ReconTrust Company

By: Maria Fregin, Assistant Vice President

State of Arizona, County of Maricopa” -excerpted from a typical fraudulent
transaction detailing the dismemberment of BAC securities to investors and debt

collectors.

www.weputthelimeinthecoconut.weebly.com. 6 OF 33

 

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Case 1:19-cv-00246-DAD-SAB Document1 Filed 02/21/19 Page 7 of 36

FILE COPY FILE COPY FILE COPY

7. DEFENDANT HOME LOAN CENTER, dba LENDING TREE LOANS, is
a duly licensed mortgage broker and lead generator at 11115 Rushmore Drive,

Charlotte, NC 28277

8. DEFENDANT T D SERVICE CENTER, acted as trustee to Home Loan
Center above. T D Service Company no longer exists and is noted here only for
property transfer sequence notes. First American Mortgage Solutions has
acquired the shreds of TD since 10 October 2016.

9. DEFENDANT INDY MAC BANK FSB, did business at 155 North Lake
Avenue, Pasadena, CA91101 as a Federal Savings Bank until it’s failure and
dissolution in 6 June 2008 and is noted here only for property transfer sequence

notes.

10. DEFENDANT CTC REAL ESTATE SERVICES acted as trustee of Indy
Mac Bank FSB.

12. DEFENDANT INDY MAC BANK, N.A., does business as (14) below;

13. DEFENDANT ONE WEST FSB, purchased the remaining assets the failed
of IndyMac FSB on 20 March 2009. OneWest Bank, F.S.B entered into a
Stipulation and Consent to Issuance of a Consent Order onApril 13, 2011.

“The Office of Thrift Supervision (OTS), as part of an interagency horizontal
review of major residential mortgage servi cers, has conducted an examination of
the residential real estate mortgage foreclosure processes of OneWest Bank, FSB,

Pasadena, California (Association).

www.weputthelimeinthecoconut.weebly.com. 7 OF 33

 

 

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
| 20
26
27

28

 

 

Case 1:19-cv-00246-DAD-SAB Document1 Filed 02/21/19 Page 8 of 36

FILE COPY FILE COPY FILE COPY

The OTS has identified certain deficiencies and unsafe or unsound practicesin the

Association’s residential mortgage servicing and in the Association’s initiation and

handling of foreclosure proceedings. The OTS has informed the Association of the

findings resulting from the examination. -OTS #11-011

14. DEFENDANT CIT GROUP, Founded in 1908, CIT (NYSE: CIT) is a

15.

16.

financial holding company with approximately $50 billion in assets as of June
30, 2018. Its principal bank subsidiary, CIT Bank, N.A., (Member FDIC, Equal
Housing Lender) has approximately $30 billion of deposits and more than $40
billion of assets. CIT provides financing, leasing, and advisory services
principally to middle-market companies and small businesses across a wide
variety of industries. It also offers products and services to consumers through
its Internet bank franchise and a network of retail branches in Southern
California, operating as OneWest Bank, a dvision of CIT Bank, N.A.

DEFENDANT TRANSNATION TITLE SERVICE COMPANY, 921
Division Ave, Grand Rapids MI 49503.

DEFENDANT HSBC Mortgage Corporation is/was a subsidiary of HSBC
Bank USA, NA and is no longer active. We include them here for purposes of
continuity.

17. DEFENDANT HSBC Bank USAN.A. offices at 2929 Walden Avenue
Depew, NY 14043. HSBC Bank USA, and is a foreign agent of HSBC
Corporation, London, England. HSBC is signatory to the consent judgment of
2/2/2016 USA v. HSBC Bank USA #16-0199, including a civil money penalty of
$100,000,000.

www.weputthelimeinthecoconut.weebly.com. 8 OF 33

 

 
 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Case 1:19-cv-00246-DAD-SAB Document1 Filed 02/21/19 Page 9 of 36

FILE COPY FILE COPY FILE COPY

“WHEREAS, Plaintiffs, the United States of America and the States of Alabama,
Alaska, Arizona, Arkansas, California, Colorado, Connecticut, Delaware, F lorida,
Georgia, Hawaii, Idaho, Illinois, Indiana, lowa, Kansas, Louisiana, Maine,
Maryland, Michigan, Minnesota, Mississippi, Missouri, Montana, Nebraska,
Nevada, New Hampshire, New Jersey, New Mexico, New York, North Carolina,
North Dakota, Ohio, Oregon, Rhode Island, South Carolina, South Dakota,
Tennessee, Texas, Utah, Vermont, Washington, West Virginia, Wisconsin,
Wyoming, the Commonwealths of Kentucky, Massachusetts, Pennsylvania and
Virginia, and the District of Columbia (collectively, the States, Commonwealths,
and the District of Columbia are referred to as the “States”) filed their complaint
on February 5, 2016, alleging that HSBC North America Holdings Inc. (“HNAH”),
HSBC Bank USA, N.A. (“HBUS”), HSBC Finance Corporation (“HBIO”), and
HSBC Mortgage Services Inc. (“HMSI”) (collectively, “Defendants”) violated,
among other laws, the Unfair and Deceptive Acts and Practices laws of the Plaintiff
States, theFalse Claims Act, the Financial Institutions Reform, Recovery, and
Enforcement Act of 1989, and the Bankruptcy Code and Federal Rules of

Bankruptcy Procedure;”
- USA v. HSBC #16-0199

18. DEFENDANT Deutsche Bank Trust Company Americas offices at 1781
East St Andrews Place, Santa Ana, CA 92705, and acted as trustee in behalf of
RALI MBS CERTIFICATES 2006-QS17 until their dissolution. DBTC-
AMERICAS is the foreign agent of Deutsch Bank in Frankfurt, Germany.
Deutsche Bank of Frankfort Germany is signatory to the Enforcement Actions of
the Federal Reserve System v. Deutsche Bank #17-009-B-FB, 17-009-B-FBR,
17-009-B-HC, 17-009-B-SMB, 17-009-CMP-FB, 17-009-CMP-FBR, 17-009-
CMP-HC, 17-009-CMP-SMB, including provision of Civil Money Penalty of
#3.1BN to the SecTreas in currently unallocated funds.

www.weputthelimeinthecoconut.weebly.com. 9 OF 33

 

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Case 1:19-cv-00246-DAD-SAB Document 1 Filed 02/21/19 Page 10 of 36
FILE COPY FILE COPY FILE COPY

19. DEFENDANT OCWEN, 1661 Worthington Road, Ste 100, West Palm
Beach, FL 33409-6493 was the first financial institution to enter a consent
judgment with Eric Holder’s DOJ under FIRREA 1989 in 2014, Case 1:13-
cv-02025-RMC Document 12 Filed 02/26/14 Page 1 of 65, and is also the first
financial institution to be indicted criminally under USA v. Ocwen FDC Southern
Florida #9:17-cv-80495 I am limited to 10,000 words in this complaint so these

are my favorite Ocwen charges from their 93-page criminal indictment-
20. “My Favorite Ocwen Charges

“As of 2014, Ocwen had also failed to verify whether the prior servicers’
corporate advances or fees for servicing-related expenses—such as attorneys’ fees,
property inspection fees, property preservation fees, force-placed insurance
charges, and foreclosure-related expenses—were valid and actually owed by
borrowers. In many instances, Ocwen has charged borrowers for these charges and
fees, even though neither Ocwen nor the prior servicer had invoices or other
documents to support these charges and fees, and even though Ocwen was
receiving disputes from borrowers claiming that these charges or fees were not

owed.”

“First, with respect to Ocwen’s data management, REALServicing requires the use
of more than 10,000 comment codes and flags. Yet, Ocwen lacks a complete data
dictionary defining its comment codes, flags, and data fields. As a result, Ocwen
personnel do not share a common understanding of what these comment codes or
flags mean or how Ocwen personnel should use them.”

“Ocwen’s use of inaccurate and incomplete information resulting from its
boarding of inaccurate and incomplete information into REALServicing,
REALServicing’s deficiencies, and Ocwen’s error-prone manual processes has
caused or is likely to have caused borrowers substantial harm, and resulted in

www.weputthelimeinthecoconut.weebly.com. 10 OF 33

 

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 1:19-cv-00246-DAD-SAB Document 1 Filed 02/21/19 Page 11 of 36

FILE COPY FILE COPY FILE COPY

Ocwen communicating, orally and in writing, information to borrowers that it
knew or had a reason to know was inaccurate.”

“Ocwen’s errors in crediting borrower payments and use of inaccurate

payment information have significantly harmed borrowers. Ocwen has charged
borrowers improper late fees; reported inaccurate, negative payment information to
credit reporting agencies; subjected borrowers to collection calls based on
inaccurate information; and wrongly threatened borrowers with foreclosure. This
conduct has harmed borrowers financially and caused borrower frustration and

emotional distress.”

“From April 2015 to April 2016 alone, Ocwen received complaints from more than
68,000 borrowers related to its processing of payments. Ocwen determined it made
numerous errors in the following categories: “Payments Not Applied Correctly”;
“Funds Not Applied Correctly”; “Reversal Requests”; “Late and NSF Fees”;
“Payment Missing —Not Applied to Account”; “Chargeback Issue - Borrower
Disputes ChargedBack Item”; “Fee Assessed Improperly”; “Payment Not
Processed Timely”; “ACHDrafted Incorrectly (Incorrect Date, Multiple Drafts,
etc.)”; “Payoff Overage”; “ACHPayment — Chargeback”; and “Incorrect Data in

the Account Statement.”

“Fifth, as a result of Ocwen’s above failures, Ocwen has communicated, orally and
in writing, inaccurate information to borrowers about escrow amounts,
reinstatement amounts, and payoff amounts. These representations are material to
borrowers managing their mortgages and are likely to mislead borrowers acting

reasonably under the circumstances,”

“Between January 2014 and mid-2015, Ocwen failed to implement policies and
procedures that were reasonably designed to meet the objective of Ocwen properly
handling accounts for successors in interest to a deceased borrower (“successors”),
particularly when successors were applying for loss mitigation assistance. As a
result, Ocwen failed to properly recognize individuals as successors, denied loss

www.weputthelimeinthecoconut.weebly.com. 11 OF 33

 

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Case 1:19-cv-00246-DAD-SAB Document 1 Filed 02/21/19 Page 12 of 36
FILE COPY FILE COPY FILE COPY

mitigation assistance to, and, in some instances, ultimately conducted foreclosure
sales upon the loans of successors who may have been eligible for a loan

modification or other loss mitigation options.”

“For example, one potential successor complained that Ocwen had provided her
with misinformation about the requirements for receiving a loan modification for
her deceased mother-in-law’s property. According to the potential successor, when
she contacted Ocwen to inform it that her mother-in-law had passed away and that
she and her husband wanted to request loss mitigation assistance to keep the
property, Ocwen told her that she and her husband would not need to assume the
mortgage.According to the potential successor, Ocwen later informed her—after
she had made all required payments under a trial modification—that if she wanted
to receive a permanent modification, she and her husband would have to assume
the mortgage. The potential successor also complained that Ocwen had wrongfully
charged foreclosure fees to the account, even though Ocwen records showed it had
placed a foreclosure hold on the account. The potential successor complained to
Ocwen, which directed the potential successor to its foreclosure firm, to explain
the foreclosure fees. When the potential successor contacted Ocwen’s foreclosure
firm about the foreclosure fees, however, she reports that the firm told her that it
had not done any work because the foreclosure was on hold.”

“Ocwen’s errors at every loan servicing stage have made it even more important
that the company adequately investigate and respond to borrower complaints and
notices of errors. These functions can act as a “safety net” to catch borrowers
before they are further harmed by a servicer’s unlawful conduct. Here, too, Ocwen
has failed borrowers. Since April 2015, Ocwen has received more than 580,000
complaints and written notices of error from more than 300,000 different

borrowers.”

And my favorite of favorites - 'Call any vegetable...call me by name...call me five

times in nine days...and maybe I will respond to you...’

www.weputthelimeinthecoconut.weebly.com. 12 OF 33

 

 

 

 
 

Case 1:19-cv-00246-DAD-SAB Document 1 Filed 02/21/19 Page 13 of 36
FILE COPY FILE COPY FILE COPY

“In April 2015, Ocwen implemented new policies and procedures to address

the difficulty its call center personnel had in recognizing and escalating borrower
complaints. These policies and procedures, however, were not reasonably designed
4| to handle consumer complaints. For example, instead of requiring Ocwen to

5 identify a complaint the first time a borrower calls in, the new policies and

6 procedures place the burden on the borrower to complain multiple times—at least
five times in nine days — before Ocwen will automatically escalate their complaint
for resolution to an Escalation Relationship Manager.”

“Ocwen has lacked a systematic process to track and analyze errors it learns

10 of through borrower complaints or NOEs to determine whether other borrowers

11 may have been harmed by the same errors. As a result, Ocwen has typically only
12 corrected errors or provided remediation to those borrowers who have complained
(assuming Ocwen recognizes the call as an actual complaint, investigates, and/or

13

1 makes a correction) or submitted an NOE, but generally has not corrected the same
or similar errors for other borrowers who did not complain.”

.° -FDC Southern Florida 9:17-cv-80495

16

17 Nice Work, CFPB!

18

19 21. DEFENDANT WESTERN PROGRESSIVE LLC,

30 Western Progressive and Power Default, Altisource’s wholly owned trustee

a subsidiary, processes residential non-judicial foreclosures in California, Nevada,
Arizona and Texas. We leverage best-in-class software, processes, and decades of

22

industry experience to deliver excellent service while complying with statutory
23 time frames for filing and notification. Our foreclosure services include:

24 ¢ 24-hour client service
25 ¢ First action within 24 hours of receipt of completed declaration
26 ¢ Attorney referrals for bankruptcy and eviction
” * Automated work-flow / paperless environment
¢ System integration to Lenders and title companies
28

 

 

 

www.weputthelimeinthecoconut.weebly.com. 13 OF 33

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Case 1:19-cv-00246-DAD-SAB Document 1 Filed 02/21/19 Page 14 of 36
FILE COPY FILE COPY FILE COPY

¢ Robust internal quality assurance and Six Sigma methodologies
¢  High-caliber associates via stringent hiring criteria and superior training

practices
* Industry knowledge / United Trustee Association Member / Certified Trustee

Sale Officer staff

For more information on our trustee services and to learn how Western Progressive

can help improve your foreclosure process, please contact

Trustee.Services@Altisource.com @ 30 Corporate Park, Ste 450, Irvine, CA
92606

www.weputthelimeinthecoconut.weebly.com. 14 OF 33

 

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Case 1:19-cv-00246-DAD-SAB Document 1 Filed 02/21/19 Page 15 of 36
FILE COPY FILE COPY FILE COPY

[newpage]

STATEMENT OF FACTS -para 22+-

4 Feb or

22. This begins our Complaint of 3t-Marcir201&. A substantial amount of material
exhibits have been submitted as Electronically Stored Information, lodged with the
clerk, and served to all counterparties, Exhibits P1-xxx through P200-xxx. This
material is far too voluminous to print. An updated CD is submitted with this First
Complaint, and a list of Exhibits (through P200-xxx). These Exhibits yet need to
be reviewed by all parties and either identified as stipulations, or presented to the
jury as material differences. As a RICO action, we believe this is characteristic of
these matters. FIRREA 1989 requires USAG to prosecute both civil and criminal
enforcement actions v. financial institutions. This matter is a private civil
complaint only. We will refer criminal aspects to law enforcement. All consent
judgments so far are under FIRREA 19839, i.e., Eric Holder, Loretta Lynch, and Jeff
Sessions. Debra Bonilla-Mead in this case is acting qui tam USAG Jeff Sessions,
who is indisposed. For clarity and brevity we will note these plaintiff exhibits as
we go through the complaint, for easy reference to the expanded material in the
plaintiff exhibits. Two RICO actions of this sort have preceded us on record.
21. Debra states her claim to proper standing and cites relevant Plaintiff Exhibits:

a) Reference case P105-uscourts-txsd-4_12-cv-02676-5 BellivAllied; a qui tam
case, Peter Belli v. Allied; $92M award by jury raised to $234M on appeal. From
the settlement of 7 September 2016, document 309 (to save the relation of five
years of litigation from inception to settlement)-

“Whereas, in[sic] or about May 2011, Relator Peter Belli (Relator), a former
branch manager for Allied capital, now deceased, filed a qui tam action against
Allied Capital in the United States District Court for the State of Massachusetts...

[Venue moved]” -FDC Southern Texas #4:12-cv-02676 Belli v. Allied et al.

www.weputthelimeinthecoconut.weebly.com. 15 OF 33

 

 

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Case 1:19-cv-00246-DAD-SAB Document 1 Filed 02/21/19 Page 16 of 36
FILE COPY FILE COPY FILE COPY

b) Reference case P68-mt-settlement-agreement.pdf

On March 19, 2013, Keisha Kelschenbach filed a qui tam action in the United
States District Court for the District of Western New York, captioned United States
ex rel. Kelschenbach v. M&T Bank Corp (W.D.N.Y) 13-cv-280A, pursuant to the
qui tam provision of the False Claims Act, 31 U.S.C. § 3730(b) (the
“Kelschenbach Civil Action”). From settlement of $64,000,000 + fees of 9 May
2016 (again for brevity and clarity)-

“SETTLEMENT AGREEMENT

“This Settlement Agreement (“Agreement”) is entered into among the United
States of America, acting through the United States Department of Justice and on
behalf of the Department of Housing and Urban Development (“HUD”)
(collectively the “United States”), Manufacturers and Traders Trust Company a/k/a
M&T Bank, successor by merger to M&T Mortgage Corporation (“M&T’’), and
Keisha Kelschenbach (“Relator”) (hereafter collectively referred to as “the
Parties”), through their authorized representatives.” ” -FDC Western New York
#13-cv-280A Kelschenbach v. Allied

Both of these federal cases have been decided through this process. Exhibits have
been presented to the court as electronically stored information and served on
defendants directly, as an appendix to our complaint.

23. For the sake of brevity and clarity, we may have glossed over in our complaint
the RICO aspects of our action and it may not be well understood by our
counterparties, as it is also not often encountered through the necessary qui tam
action. The 500+ page RICO Manual for Federal Prosecutors of 2007 is also
included in our Exhibits as P120-2007-Civil-RICO.pdf. I’ve constructed a brief
self-paced study guide of the major features of such matters as we are considering
here, P123-Rico TF Test.pdf I include it here.

www.weputthelimeinthecoconut.weebly.com. 16 OF 33

 

 

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22

23

25
26
27

28

24

 

 

Case 1:19-cv-00246-DAD-SAB Document 1 Filed 02/21/19 Page 17 of 36

FILE COPY FILE COPY FILE COPY

Criminal and Civi] RICO Manual of 2007 - USDOJ
Self Appraisal Test - Circle T for TRUE or F for FALSE

T F To obtain civil equitable relief under 18 U.S.C. § 1964(a), the United
States must prove by a preponderance of the evidence that: (1) a defendant
committed or intended to commit a RICO violation by establishing the same
elements as in a criminal RICO case, except that criminal intent is not required;
and (2) that there is a reasonable likelihood that the defendant will commit a

violation in the future.

T F Civil RICO, 18 U.S.C. § 1964(a), authorizes potentially intrusive
remedies,

including injunctive relief, reasonable restrictions on defendants’ future activities,
disgorgement of unlawful proceeds, divestiture, dissolution, reorganization,
removal from positions in an entity, and appointment of court officers to administer
and supervise the affairs and operations of defendants’ entities and to assist courts

in monitoring compliance with courts’ orders and in imposing sanctions for

violations of courts’ orders.

In addition, Government attorneys should consider the following factors, among
others, in determining whether to bring a civil RICO lawsuit against an individual

and/or a collective entity:
T EF (1) the nature and seriousness of the predicate racketeering offenses;

T FE (2) whether the predicate racketeering offenses were committed over a

substantial period of time, and/or pose a threat of continuing unlawful activity;
T EF (3) whether an organized crime group participated in any of the predicate

racketeering offenses or exercised corrupt influence over any proposed enterprise,

defendant or related entity;

www.weputthelimeinthecoconut.weebly.com. 17 OF 33 |

 

 
 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 1:19-cv-00246-DAD-SAB Document 1 Filed 02/21/19 Page 18 of 36

FILE COPY FILE COPY FILE COPY
T EF (4) whether there is a reasonable likelihood that the defendant will
commit unlawful activity in the future;

T F (5) the pervasiveness of wrongdoing within a collective entity that is a
proposed defendant, including the complicity in, or condonation of, the

wrongdoing by the collective entity’s officers and management;

T F (6) the defendant’s history of similar unlawful conduct, including prior
criminal, civil or regulatory enforcement actions against it;

T EF (7) whether the defendant has derived unlawful proceeds from his

RICO violation that are subject to disgorgement;

T F (8) the defendant’s timely and voluntary disclosure of wrongdoing and
his/her or its willingness to cooperate with the authorities to eliminate corruption

involving the defendant or related entities;

T EF (9) the existence and adequacy of a collective entity’s compliance

program and other remedial actions;

T F (10) collateral consequences, including harm, if any, to innocent third

arties. including a collective entity’s shareholders, employees, or union members;
> a

T EF (11) whether and to what extent the sought remedies are likely to be
effective; and

T EF (12) the availability and adequacy of other remedies.

T F Nocivil RICO complaint shall be settled or dismissed, in whole or
in part, without prior approval of OCRS.

www.weputthelimeinthecoconut.weebly.com. 18 OF 33

 

 

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Case 1:19-cv-00246-DAD-SAB Document 1 Filed 02/21/19 Page 19 of 36
FILE COPY FILE COPY FILE COPY

T F  Onceacivil RICO complaint has been approved and filed, it is the duty of
the Government’s attorney handling the matter to submit to OCRS a copy of the
complaint, including all attachments, bearing the seal of the clerk of the district
court. In addition, the Government’s attorney should send OCRS copies of the
Government’s filings for pre-trial motions and should keep OCRS informed of
adverse decisions as noted above and legal problems that arise in the course of the
case to enable OCRS to provide assistance and carry out its supervisory functions.

T F Article IN, Section 2 of the United States Constitution provides, in
relevant part, that A [t]he judicial Power shall extend to all Cases, in Law and
Equity, arising under this Constitution, the Laws of the United States, and Treaties

Made, or which shall be made, under their Authority. Equity is that portion of the
law which was developed by the English and American courts of chancery to

remedy defects in the common law.

T F However, commencing in 1845, states began to abandon their separate
equity courts, and in 1938, federal courts adopted new Federal Rules of Civil
Procedure for all civil matters, wherein a single form of civil action is provided for

all civil suits.

T F Classification of a cause of action as to whether it seeks a remedy at law
or in equity remains important for several reasons of general significance: (1)
equitable remedies are generally enforceable by contempt while legal remedies are
not; (2) generally, litigants do not have a right to a jury trial to obtain equitable
relief, whereas in many cases a right to a jury trial attaches to the suits at law; and

equitable relief is discretionary.

T F Once aright and a violation have been shown, the scope of a district
court’s equitable powers to remedy past wrongs is broad, for breadth and flexibility

are inherent in equitable remedies.

www.weputthelimeinthecoconut.weebly.com. 19 OF 33

 

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Case 1:19-cv-00246-DAD-SAB Document 1 Filed 02/21/19 Page 20 of 36
FILE COPY FILE COPY FILE COPY

T EF Moreover, the Supreme Court has pointedly ruled that where “the public
interest is involved. . . those equitable powers assume an even broader and more
flexible character than when only a private controversy is at stake.”

T FE For example, in Brown v. Bd. of Educ., 349 U.S. 294, 300-01 (1955), the
Supreme Court ruled that courts had very broad equitable powers to order
structural changes in school systems to desegregate schools, including “ordering
the immediate admission of plaintiffs to schools previously attended only by white

children.”

T F The district courts of the United States shall have jurisdiction to prevent
and restrain violations of Section 1962 of this chapter by issuing appropriate
orders, including, but not limited to: ordering any person to divest himself of any
interest, direct or indirect, in any enterprise; imposing reasonable restrictions on
the future

activities or investments of any person, including, but not limited to, prohibiting
any person from engaging in the same type of endeavor as the enterprise engaged
in, the activities of which affect interstate or foreign commerce; or ordering

dissolution or reorganization of any enterprise, making due provision for the

rights of innocent persons.

T F The Senate Report regarding RICO also quoted approvingly the
Department of Justice's view that these equitable remedies would also seem to
have a greater potential than that of the penal sanctions for actually removing the
criminal figure from a particular organization and enjoining him from engaging in
similar activity, and that these remedies are flexible, allowing of several alternate
courses of action for dealing with a particular type of predatory activity, and they
may also be effectively monitored by the court to insure that its decrees are not

violated.

www.weputthelimeinthecoconut.weebly.com. 20 OF 33

 

 
en Be

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Case 1:19-cv-00246-DAD-SAB Document 1 Filed 02/21/19 Page 21 of 36
FILE COPY FILE COPY FILE COPY

TF Both dissolution and divestiture serve to put “an end to the [unlawful]
combination or conspiracy” and to “deprive .. . defendants of the benefits of their

conspiracy.”

SCORING KEY
Of course, all of these statements ae TRUE. If you have other thoughts, then you

might examine your errors and get with the program.

24. On 11 January 2005 Evert and Raquel Dixon sold this subject property at 4523
West Evergreen Court, Visalia California, Tulare County Parcel 119-580-010 to to
Ron and Sadie Osburn, the new owners.

25. On 14 January 2005 America’s Wholesale Lenders executed a Deed of Trust
for $267,200 as security for the purcase, and a Deed of Trust, with a Notice of
Default for $66,800. America’s Wholesale Lenders was a “letterhead corporation,”
having no corporate existence in America or California at the time. America’s
Wholesale Lenders presented themselves to the public as a loan placement
processor in the private securities market. The trustee was CTC Real Estate

Services.

26. On 14 January 2005 Evert and Raquel Dixon executed two Substitutions of
Trustee and Full Reconveyance to ReconTrust, NA of their previously owned
property. The Trustee was ReconTrust NA. ReconTrust NA was and is a
“letterhead corporation” purporting itself as a fully owned subsidiary of Bank of
America, having no outside corporate existence, business plan, personnel, offices,

or equity of any kind.

www.weputthelimeinthecoconut.weebly.com. 21 OF 33

 

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Case 1:19-cv-00246-DAD-SAB Document 1 Filed 02/21/19 Page 22 of 36

FILE COPY FILE COPY FILE COPY

27. On 29 November 2005 Ron and Sadie Osburn executed a Home Equity Line of
Credit for $145,000 with Lending Tree, typically uncollateralized. The trustee was
T.D. Service Company, no longer in existence.

28. On 13 December 2005 CTC Real Estate Services filed a Substitution of Trustee
in Tulare County on the subject property, replacing ReconTrust with themselves.

This cryptic document appears fraudulent on it’s face.

29. On 18 March 2006 Ron and Sadie Osburn signed two Deed of Trust as joint
tenants on the subject property with Indy Mac FSB for $348,400, and $87,100,
both secured by the same subject property. The trustee was Transnation Title
Insurance Company, who is no longer in business.

30. On 31 July 2008 Indy Mac Bank FSB ceased to exist. All assets and liabilities
were quickly acquired by One West Bank.

31. On 28 April 2009 a Notice of Settlement Agreement was filed in Tulare
County referencing the subject property between Ron and Sadie Osburn and

Centex Homes.

32. On 13 April 2011 a consent judgment was recorded between USDOJ and One
West bank detailing a wide range of dissolute accounting practices throughout the
corporation. A substantial private civil penalty was posted to SecTreas for
purposes of restitution and penalty.

33. On 20 June 2012 anotice of Substitution of Trustee pertaining to the subject
property was filed in Tulare County naming MERS as replacement for
Transnation Title Insurance Company. The notice appears fraudulent on its

face.

www.weputthelimeinthecoconut.weebly.com. 22 OF 33

 

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Case 1:19-cv-00246-DAD-SAB Document 1 Filed 02/21/19 Page 23 of 36
FILE COPY FILE COPY FILE COPY

34. On 1 August 2015 CIT Group acquires One West, with all assets and
liabilities.

35. On 9 January 2017 a notice of Corporate Assignment of Deed of Trust from
Indy Mac Bank FSB, pertaining to the subject property was filed in Tulare County
naming DBNTC-Americas, as trustee for Indy Mac INDX Mortgage Loan Trust,
Mortgage Pass-Through Certificates Series 2006-AR11 as replacement for MERS.
The notice appears fraudulent on its face.

35b. Note criminal indictment of USA v. Paul Mangione FDC Eastern NY
#17-5305. Paul was Vice President of DB at this time, charged with valuation and
issuance of all DB RMBS securities outside USA.

35c. Note DB FEDERAL RESERVE ENFORCEMENT ACTION 17-009-B-FB
and 17-009-FB on 4/20/2017.

“WHEREAS, the Board of Governors has determined that, as of March 30, 2016,
Deutsche Bank failed to establish a compliance program reasonably designed to
ensure and monitor compliance with Volcker Rule requirements, and has
determined:

A. Significant gaps existed across key aspects of Deutsche Bank’s Volcker Rule
compliance program, including policies and procedures, management framework,
and internal controls. These gaps, in turn, caused deficiencies in the scope of
Deutsche Bank’s independent testing efforts;

B. Significant weaknesses existed in Deutsche Bank’s demonstrable analyses
showing that its proprietary trading is not to exceed the reasonably expected near
term demands of clients, customers, or counterparties, required for permitted
market-making activities, and Deutsche Bank did not subject trading desks’ RENT-
D methodologies to sufficient review or challenge by internal control groups;

www.weputthelimeinthecoconut.weebly.com. 23 OF 33

 

 
Fe

Case 1:19-cv-00246-DAD-SAB Document 1 Filed 02/21/19 Page 24 of 36
FILE COPY FILE COPY FILE COPY

C. Deutsche Bank’s metrics reporting and monitoring process suffered from
weaknesses which, together with the absence of sufficient internal controls, limited
the Bank’sability to adequately monitor trading activity to detect impermissible

4| proprietary trades; and

5 D. As a result of these deficiencies, Deutsche Bank has not implemented a

6 compliance program reasonably designed to ensure and monitor compliance with
Volcker Rule requirements and had engaged in unsafe or unsound banking

7
3 practices and violated provisions of the Volcker Rule;
WHEREAS, the Board of Governors expects Deutsche Bank to fully comply with
9 . 9
the Volcker Rule requirements;...
10

11 36. On 21 February 2017 a notice of Substitution of Trustee pertaining to the
12 subject property was filed in Tulare County naming Western Progressive llc as

13 replacement for Transnation Title Insurance Company. The notice appears

4 fraudulent on its face

® 37. On 23 June 2017 A Notice of Trustee’s sale on the subject property was filed

16; by Western Progressive llc.
17
18 38. We contend that all debt collection activities since that time of America’s

Wholesale Lenders are unlawful, unwarranted, extravagant, and designed for

19

30 intimidation and offense. Collateral rights to property have been extinguished
since 2006. Debra Bonilla-Mead has been subjected to Extreme and Intentional

a1 Infliction of Emotional Distress.

22

23 38a. Scheduled SCOTUS Oral Argument of #17-1307 Obduskey v. McCarthy &
24 Holthus is scheduled for 8 January 2019. This jury has the opportunity to consider

55|. _ the same question today, in this matter.

26

27

 

 

 

 

28

www.weputthelimeinthecoconut.weebly.com. 24 OF 33
 

10
1
12
13
14
15
16
17
18
19
20
21
2
23
24
25
26
27

28

 

Case 1:19-cv-00246-DAD-SAB Document 1 Filed 02/21/19 Page 25 of 36
FILE COPY FILE COPY FILE COPY

“QUESTION PRESENTED

Congress passed the Fair Debt Collection Practice Act (FDCPA) to “eliminate
abusive debt collection practices by debt collectors.” 15 U.S.C. 1692(e). Under the
FDCPA, the term “debt collector” is defined as “any person * * * who regularly
collects or attempts to collect, di-

rectly or indirectly, debts owed or due * * * another.” U.S.C. 1692a(6). This case
presents a clear and entrenched conflict regarding whether the FDCPA applies in
the foreclosure context. In the decision below, the Tenth Circuit, siding with the
Ninth Circuit, held that non-judicial foreclosures are not covered by the FDCPA; in
doing so, the panel acknowledged the issue has “divided the circuits,” and it
expressly rejected the “contrary position” of multiple

courts of appeals and state high courts. This holding was the sole basis of the
decision below, and it arises on the precise fact-pattern that has generated extensive
“confusion” and hundreds of conflicting decisions. This case is the perfect vehicle

for resolving the widespread disagreement over this important issue.”
39. [BANKRUPTCY FILING]

39a. Dona Beach Blvd Huntington Beach, CA 92647

UNITED STATES BANKRUPTCY COURT CENTRAL DISTRICT OF
CALIFORNIA

In re: DONA

Debtor / Case No. 8:17-bk Chapter 7

DEBTOR'S OBJECTION TO THE BANK OF PROOF OF CLAIM"

-Debtor's Objection to Creditor's "Proof of Claim" under: 851. False Claims 18
U.S.C.$ 152(4)

And now comes Debtor, Dona. * with her objection to The Bank of “Proof of
Claim" filed on September 29, 2017, titled "Opposition to Motion to Avoid Lien
Under 11 U.S.C. § 522(f) (Real Property)," wherein the proof of claim is defective
and should be withdrawn by counsel for The Bank of New York Mellon,
Christopher M. McDermott, Aldridge, Pite, LLP, for violation of 18 U.S.C. &

www.weputthelimeinthecoconut.weebly.com. 25 OF 33

 

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Case 1:19-cv-00246-DAD-SAB Document1 Filed 02/21/19 Page 26 of 36
FILE COPY FILE COPY FILE COPY

152(4) specifically, filing false and fictitious records into the Federal court records.
The fraudulent, forged and potentially altered documents were used in order to
unlawfully conduct a sale of the estate real property of Debtor on record commonly
referred to as 3891 Finisterre Drive, Huntington Beach, California 92649. LEGAL
DESCRIPTION LOT OF TRACT IN THE CITY OF HUNTINGTON BEACH,
COUNTY OF ORANGE, STATE OF CALIFORNIA, AS PER MAP RECORDED
IN BOX - , PAGES 14, 15, 16, 17, 18, 19, AND 20 OF MISCELLANEOUS
MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY,
EXCEPT THEREFROM ALL OIL, GAS, MINERALS AND OTHER
HYDROCARBONS, BELOWA DEPTH OF 500 FEET, WITHOUT THE RIGHT
OF SURFACE ENTRY, AS RESERVED IN INSTRUMENTS OF RECORD
False Claims—18 U.S.C. § 152(4) (USAM Criminal Resource Manual at 851)
Subsection (4) of Section 152 sets out the offense of filing a false bankruptcy
claim. A "claim" is a document filed in a bankruptcy proceeding by a creditor of
the debtor. It is sometimes also called a "proof of claim." For the purposes of this
section the nature of the claim is immaterial-- i.e., the claim can be secured or
unsecured, liquidated or unliquidated, disputed or undisputed. A "false" claim is
one that is known by the creditor to be factually untrue at the time the claim is
filed.

Subsection (4) provides:

A person who...knowingly and fraudulently presents any false claim for proof
against the estate of a debtor, or uses any such claim in any case under title 11, ina
personal capacity or as or through an agent, proxy, or attorney,...shall be fined...,
imprisoned..., or both.

The elements of a false claim violation are:

that bankruptcy proceedings had been commenced; that defendant presented or
caused to be presented a proof of claim in the bankruptcy; that the proof of claim
was false as to a material matter; and that the defendant knew the proof of claim
was false and acted knowingly and fraudulently,

United States v. Overmyer, 867 F.2d 937,949 (6th Cir.), cert. denied, 493 U.S. 813

(1989).

www.weputthelimeinthecoconut.weebly.com. 26 OF 33

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 1:19-cv-00246-DAD-SAB Document 1 Filed 02/21/19 Page 27 of 36

FILE COPY FILE COPY FILE COPY

A claim can be asserted by a creditor whether or not it is reduced to judgment,
whether the claim is liquidated, unliquidated, fixed, contingent, mature, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured. United States v.
Connery, 867 F.2d 929, 934 (reh'g denied) (6th Cir. 1989), appeal after remand 911
F.2d 734 (1990).

Since the falsity of a claim, in most cases, is obvious, the key issue frequently
becomes what was the defendant's state of mind at the time of the filing of the
claim. Good faith is a complete defense to this charge. The filing of a false claim is
not a crime where there was a good faith belief in its accuracy. United States v.
Connery, 867 F.2d 929, 934 (reh'g denied) (6th Cir. 1989), appeal after remand 911
F.2d 734 (1990).

A proof of claim is not false merely because it may be inaccurate or erroneous in
any or all respects. The claim may be asserted by a creditor in good faith even
though the moneys being sought are thereafter successfully disputed by the debtor
or disallowed by the Bankruptcy Court. Instead, a proof of claim is false if the
statements contained therein are intentionally inaccurate and submitted without any
good faith basis for the claim and are not the result of some mistake or clerical
error or inadvertent omission.

40. Ron and Sadie Osburn filed a federal bankruptcy proceeding in Eastern
District of California Fresno Case#18-14099. All property was turned over to the
Bankruptcy Trustee for disposition. On proper notice, Ocwen filed a Motion for
Release of Automatic Stay to seize and sell this subject property. Ocwen failed to
file satisfactory Proof of Claim. This debt was cancelled and Ron and Sadie were
released by federal order from this obligation.

41. “Debtor opposes the motion for relief from the automatic stay simply because
the Movant does not have standing. Debtor contests the motion because Movant is
not the Real Party in Interest, Movant does not have standing, Movant has acquired
a void and fraudulently based Trustee's Deed, Movant relies on assignments (all)

www. weputthelimeinthecoconut.weebly.com, 27 OF 33

 

 
Case 1:19-cv-00246-DAD-SAB Document 1 Filed 02/21/19 Page 28 of 36
FILE COPY FILE COPY FILE COPY

made contrary to law, and because Movant’s non-judicial foreclosure action is
illegal.

First, on October 22, 2018, Debtor listed the movant and its servicer, Ocwen Loan
Servicing, as non-priority unsecured debts in his Schedules. Furthermore, the debts
were listed and discharged on April 20, 2013 in Bankruptcy Case #09-15035 filed
in this court.

Second, Movant has failed to file a Proof of Claim, 410 and 410A.

Certain amendments to the Federal Rules of Bankruptcy Procedure, which became
effective on December 1, 2017, impose affirmative obligations on secured creditors
to protect the right to distribution in a bankruptcy case. Specifically, Rule 3002(a)
now requires a secured creditor to file a proof of claim in order to gain allowance
for a secured claim.” -Federal Bankruptcy 18-4099, Order of the Trustee

42. The bankruptcy proceeding is closed and this debt is discharged by the Federal
Trustee. Once again, like a rattlesnake with it’s head removed, Ocwen is
ritualistically attempting to seize and sell this property.

43, In the intervening time, Ocwen is indicted with criminal charges in Southern
Florida, Case#X XXX, in progress today.

44. In the intervening time, Dennis Obduskey has appeared for oral argument
before the United States Supreme Court #17-307, Dennis Obduskey v. McCarthy
and Holthus to consider the federal question ‘Do all laws in America apply to all
5| persons in America, or are securities dealers of such inherent value and of such

 

essential purpose to society and of such complex skills that their daily toil is

exempt from regulation or attack?’ The Supreme Court is expected to rule Real
8 Soon Now. We are presenting this same question to this jury, right here today,
25) concerning this subject property.

26

27

28

 

 

www.weputthelimeinthecoconut.weebly.com. 28 OF 33

 

 
Case 1:19-cv-00246-DAD-SAB Document 1 Filed 02/21/19 Page 29 of 36
FILE COPY FILE COPY FILE COPY

[newpage]
*} MATERIAL DAMAGES -para 45+

4 45. $500,000.00. x 3 = $1,500,000 Rescission of all payments on initial
5 purchase and unpaid principal balance, or unrestricted title to property to be

recorded in Tulare County records by Ocwen.

6
7
46. $250,000 x 3 = $750,000 Refund of all casualties incurred, replacements or
8 permanent improvement initiation of property through this date (x3).
9

10 47. ONE MILLION DOLLARS Compensation for Intentional Infliction of
11 Emotional distress by named RICO co-conspirators.

12

B 48. FIVE MILLION DOLLARS Punitive damages assessed as motivation to
discontinue such futire activities.

14

15 49. All usual customary and reasonable expenses of this action.
16

17
18
19
20
21
22
23
24
25
26
27

28

 

 

 

 

www.weputthelimeinthecoconut.weebly.com. 29 OF 33
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 1:19-cv-00246-DAD-SAB Document 1 Filed 02/21/19 Page 30 of 36

FILE COPY FILE COPY FILE COPY

[newpage]
JURY TRIAL DEMAND -para 50

50. THOU SHALT NOT STEAL

is one of the strictures in the Decalogue, and actually also emphasized in
Blackstone's Commentaries and Holmes' Common Law as foundational principles

of property law in America.

We continue to emphasize the prohibition in America (1783), from the Fourteenth
Amendment to the Constitution (1868), FIRREA 1989, FDCPA 2012, RESPA/
TILA 2015, Regulation X/Y, and literally mountains of case law both in support or
opposition in federal courts and in our 57 states and territories. No clear guidance

has emerged.

The issue is currently under consideration at SCOTUS in the matter of Obduskey v.
McCarthy & Holthus, #17-1307, simultaneously with this court, and has been
argued, absent RBG, on 7 January 2019. The Supreme Court has not issued their

decision at this writing.

We'd like to voir dire the potential jury members in this matter as to under what
conditions such a practice may be tolerated.

A YES or NO answer is sufficient.
YES NO If it is normal business practice.
YES NO _Ifit is privileged competitive information that may not be disclosed.

YES NO If it is of benefit to the greater good.

www.weputthelimeinthecoconut.weebly.com. 30 OF 33

 

 
Bn

Case 1:19-cv-00246-DAD-SAB Document 1 Filed 02/21/19 Page 31 of 36
FILE COPY FILE COPY FILE COPY

YES NO _ If everyone wets their beak a little.
3} YES NO _ Ifitis not over state lines.

5 YES NO If itis a bonus over and above normal earned compensation.

6

7 YES NO Ifit is properly disclosed to the patsy.
8) YES NO Ifitis night.

9

10 YES NO _ Ifthe owner is careless about her person.

11
2 YES NO _ Ifthe new owner is more deserving of the benefit.
13
YES NO If there are collateral consequences.
14

15 YES NO If it is just among Mormon people.
16

17 SCORING
18
19 For any YES answer, the juror is excused.
20
21
22
23
24
25
26
27

28

 

 

 

 

www.weputthelimeinthecoconut.weebly.com. 31 OF 33

 

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Case 1:19-cv-00246-DAD-SAB Document 1 Filed 02/21/19 Page 32 of 36
FILE COPY FILE COPY FILE COPY

[newpage]
TEMPORARY RESTRAINING ORDER

51. See Attachment McGinniss Motion

File one hour after summons is issued.
CLOSING STATEMENT -para 90+

52. I’ve been asked ‘Who the Heck Are You?’

America is a Great Place. The Three Great Things about America are Life, Liberty,
and Property. Other countries look up at America, up on the hill, shining brightly,
and it stirs their souls. They immediately start figuring out how they can get some
money from us. The Residential Mortgage Backed Security has become a favorite.

Securities are widely traded in the investment world. They are generally thought
of as porkbellies, or barrels of oil, or feeder cattle, or shares of Boeing stock. A
piece of Boeing stock of course does not give you the keys to a Boeing aircraft of
your own. One can buy a million barrels of September oil, and sell it in December,
and make a boatload of money. You don't even have to wait for December! People
always need oil. You can get them over a barrel, and make one million times $3.25
or so, and you don't even have to drill it, pump it, transport it, or refine it. That's
the nasty part you leave to others.

In Ruritania, the King owns all the property. In America, the peasants can own
property, and a peasant woman can be King, in her own home. The RMBS,
properly structured, enables the peasant woman to buy a home in 2007, and you
the investor can make money until 2037, and you don't have to deal with the
peasants. They can fix their own refrigerator, or buy a new one if they want one.

www.weputthelimeinthecoconut.weebly.com. 32 OF 33

 

 
|
Case 1:19-cv-00246-DAD-SAB Document1 Filed 02/21/19 Page 33 of 36

FILE COPY FILE COPY FILE COPY

Securities do have a few risks, from AAAA+ to Cccc-, or worthless, but we don't

3 talk about the worthless ones. They're too scary. A thousand porkbellies are eighty
4| thousand pounds of bacon. Some of the discrete porkbellies are only fifty pounds,
5 but they're offset by the hundred pounders. The processor gives you eighty
thousand pounds of bacon. The processor keeps the extra bits, and makes chitlins.

A billion dollars of Residential Mortgage Backed Securities, with discrete
mortgages of $183,000 each is 5,464 Residences, some bigger, some smaller. If

9 you're an investor, you'd probably like a little overcollateralization, maybe 5-8%,
10 or 400 extra residences. If you're packaging the investment, you're going to need a
11 haircut of 20% or so, say 1,200 more residences. That means you'll need about

» 8,064 residences to fill the tranches so everyone is comfortable about the risk.
That comes out to $1,475,712 for book value, or $475,212 earned at issue day

: [very conservatively speaking]. Of course, you're dealing with Other People's

“ Money, so do you really care? I'll be Gone, You'll be Gone, it's Somebody Else's
15 Problem.

16

17| I'm Somebody From CALIFORNIA. I do not tolerate money-changers in my
1g| _ father's country.

19
/s/Ronald Osburn and Sadie Osburn,
0
; a married couple, pro se - PLAINTIFFS
21

22 /s/USAG Michael Barr
23 DATE 15 February 2019

 

24 33 pages / 8,248 words
95 prepared in iWork
26
27
28

 

 

 

 

www.weputthelimeinthecoconut.weebly.com. 33 OF 33

 
Fn

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 1:19-cv-00246-DAD-SAB Document 1 Filed 02/21/19 Page 34 of 36
FILE COPY FILE COPY FILE COPY

EXHIBITS

This will all be submitted as Plaintiff Exhibits Electronically Stored Information.
It is too much paper to print.

Affidavit of Ron and Sadie Osburn

SCOTUS #17-1307 Obduskey v. Mccarthy & Holthus, scheduled for current
session

McGinniss v. AHMSI, et al., Proceedings

McCrae v. PHH, FDC Western Texas 1:14-cv-733-LY-ML, 11 USCA #14,51224,
SCOTUS, writ denied

Consent Orders BAC, Indy Mac, One West

Ocwen Criminal Indictment

CFPB and 49 SAG, excluding Oklahoma, v. Ocwen Consent Order 16 December
2013

DBTC Consent Judgment through Federal Reserve

LVNV v. Finch, Maryland Supreme Court #46, 2019

..and others as listed

www.weputthelimeinthecoconut.weebly.com. 34 OF 33

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 1:19-cv-00246-DAD-SAB Document 1 Filed 02/21/19 Page 35 of 36
FILE COPY FILE COPY FILE COPY

[newpage]
PROOF OF SERVICE

I have served this Complaint to the listed parties below by USPS / email

on this date.

Countrywide Home Loans, dba America’s Wholesale Lender, VOID —- OUT OF
BUSINESS

Bank of America Corporation, Charlotte, NC

Recontrust, N.A. @OCCUPANT, 1800 Tapo Canyon Road, Simi Valley, CA 93063
Home Loan Center, 11115 Rushmore Drive, Charlotte, NC 28277

T D Service Center, VOID - OUT OF BUSINESS

IndyMac Bank FSB, VOID — OUT OF BUSINESS

CTC Real Estate Services, VOID - OUT OF BUSINESS

One West BANK, a division of

CIT Group, operating as One West Bank, a division of CIT Bank, N.A.
TransNation Title Service Company, 921 Division Ave, Grand Rapids MI 49503.
HSBC Mortgage Corporation (USA)

HSBC Bank USA, N.A. 452 Fifth Avenue, New York, NY, 10018, foreign agent of
HSBC Corporation, London, England

Deutsche Bank Trust Corporation - Americas, 1781 East St Andrews Place, Santa
Ana, CA 92705, foreign agent of Deutsche Bank, Frankfort, Germany

Ocwen Loan Servicing, Ilc, 1661 Worthington Road, Ste 100, West Palm Beach,
FL 33409-6493

www.weputthelimeinthecoconut.weebly.com. 35 OF 33

 

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Case 1:19-cv-00246-DAD-SAB Document 1 Filed 02/21/19 Page 36 of 36
FILE COPY FILE COPY FILE COPY

Western Progressive, llc dba Altisource, 30 Corporate Park, Ste 450, Irvine, CA
92606

/s/Ronald Osburn and Sadie Osburn,
a married couple, pro se - PLAINTIFFS

/s'USAG Michael Barr 0

Al
DATE-++- February 2019

56
www.weputthelimeinthecoconut.weebly.com. 36 OF 33-

 

 
